Citation Nr: 0421571	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to a service-connected knee 
disability.  

2.  Entitlement to service connection for left hip arthritis, 
claimed as secondary to a service-connected knee disability.

3.  Entitlement to service connection for chronic regional 
pain syndrome (a neurologic disorder).

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

5.  Entitlement to an extension of a temporary total 
convalescent rating, beyond September 30, 2002.

6.  Entitlement to an increased rating for osteochondritis of 
the right knee, currently assigned a 10 percent evaluation.

7.  Entitlement to an initial evaluation in excess of 10 
percent for medial subluxation of the right patella.

8.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral arthralgia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from October 1974 to August 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Atlanta, Georgia, Regional Office, which confirmed a 10 
percent evaluation for osteochondritis of the right knee.  In 
March 1998, the Board remanded the case to the Atlanta 
Regional Office for additional evidentiary development.  
Jurisdiction over the case was subsequently transferred to 
the Columbia, South Carolina, Regional Office (RO).  
Appellant thereafter appealed June and August 2000 rating 
decisions, which denied service connection for left knee and 
psychiatric disabilities and granted service connection and 
assigned a 10 percent evaluation for medial subluxation of 
the right patella, effective May 11, 2000.  

Appellant subsequently appealed a May 2001 rating decision, 
which granted service connection and assigned a 
noncompensable evaluation for a left knee disability, 
effective January 20, 2001 (thereby rendering moot that left 
knee service connection issue).  Thereafter, he appealed a 
March 2002 rating decision, which denied service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder, and an April 2002 Decision Review Officer 
(DRO) rating decision, which assigned a 10 percent evaluation 
for patellofemoral arthralgia of the left knee, effective 
January 20, 2001.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the rating issues involving the right and 
left knee disabilities as those delineated on the title page 
of this decision.

Appellant subsequently appealed an October 2002 rating 
decision, which denied secondary service connection for 
arthritis of the hips; denied service connection for chronic 
regional pain syndrome (a neurologic disorder); and granted a 
temporary total convalescent rating, effective from June 3rd 
through only September 30, 2002.  In a July 2003 written 
statement, appellant withdrew a previous request for an RO 
hearing.  

The Board construes the appellate issues as limited to those 
delineated on the title page of this decision, and will 
proceed accordingly.  The Board will render a decision herein 
on the appellate issues of entitlement to extension of a 
temporary total convalescent rating and said rating issues 
involving disabilities of the knees.  The remaining appellate 
issues of entitlement to service connection for arthritis of 
the hips, claimed as secondary to a service-connected knee 
disability, chronic regional pain syndrome, and a psychiatric 
disability, to include post-traumatic stress disorder, will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 2002, appellant underwent lumbar sympathetic 
blocks performed by spinal needle injection in June 2002 due 
to knee pain, without postoperative complications.  At the 
end of said procedures, he experienced substantial 
alleviation of knee pain for two weeks.  

2.  Appellant was granted a temporary total convalescent 
rating, effective from June 3rd through September 30, 2002.  

3.  Appellant did not require convalescence to recover from 
the immediate effects of said June 2002 sympathetic blocks 
subsequent to September 30, 2002.  

4.  The appellant's service-connected right knee disabilities 
are manifested primarily by osteochondritis and a subluxing 
hypermobile patella.  The recent clinical evidence reveals no 
more than 5 degrees right knee extension and no less than 90 
degrees' flexion.  He exhibits painful knee motion and an 
antalgic gait, and requires utilization of a knee brace.  The 
right knee has been medically described as having no 
instability.  No more than slight limitation of motion or 
slight instability of the right knee has been demonstrated.  

5.  The appellant's service-connected left knee disability is 
manifested primarily by patellofemoral arthralgia and a 
subluxing hypermobile patella.  The recent clinical evidence 
reveals normal left knee extension and no less than 115 
degrees' flexion.  He exhibits painful knee motion and an 
antalgic gait, and requires utilization of a knee brace.  The 
left knee has been medically described as having only very 
minimal laxity.  No more than slight limitation of motion or 
slight instability of the left knee has been demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating through September 30, 2002, have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2003).

2.  The criteria for an increased rating in excess of 10 
percent for osteochondritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5299-5010, 5260, 5261 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for medial subluxation of the right patella have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5299-5257 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral arthralgia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5299-5010, 5260, 5261 (2003).

5.  The criteria for a separate initial evaluation of 10 
percent, but no more, for subluxation of the left patella 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5299-5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues in question.  

A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities of the knees 
over the years are documented in the medical evidence.  
Additionally, numerous VA examinations were conducted in the 
1990's and in the early 2000's, which are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disabilities of the knees 
at issue.  Furthermore, private clinical records and VA 
outpatient clinical records are associated with the claims 
folders, which reveal the nature and extent of the June 2002 
surgical procedures and the post-surgical outcome, for which 
a temporary total convalescent rating was granted by the RO.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity of the service-connected disabilities of the knees 
than that shown in said VA examinations and other evidence of 
record.  

It is apparent to the Board that the appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that indicates the severity of the 
service-connected disabilities at issue, including during the 
post-surgical period in question.  See, in particular, the 
Statements of the Case and Supplemental Statements of the 
Case, which set out the applicable evidence, laws, 
regulations, and rating criteria, and the reasons for denial 
of said claims.  
In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) (Pelegrini II), which replaced the 
opinion in Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial adverse 
rating decision on appellant's right knee disability rating 
claim was rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued 
on said appellate issue.  Assuming arguendo that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on 
increased/initial rating claims and a claim for extension of 
a temporary total convalescent rating as in the instant case, 
appellant was provided VCAA notices in July 2001, May 2002, 
and January 2003 after the enactment of the Veterans Claims 
Assistance Act of 2000, specifically advising the appellant 
and his representative of that Act and its applicability on 
said claims, including as to which party could or should 
obtain which evidence.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Again, it is emphasized that the RO appropriately developed 
the appellate claims and obtained numerous 
outpatient/inpatient clinical records and VA examinations 
that adequately assessed the nature and severity of the 
service-connected disabilities of the knees at issue, 
including for the relevant 2002 post-surgical period in 
question.  Furthermore, appellant was provided VCAA notices 
in 2001, 2002, and 2003 after the enactment of the Veterans 
Claims Assistance Act of 2000.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claims or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal in 
question.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disabilities of the knees on appeal in the context of the 
total history of those disabilities, particularly as they 
affect the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


I.  An Extension of a Temporary Total Convalescent Rating, 
Beyond September 30, 2002.

A June 3, 2002 private pain clinic record indicated that 
appellant was evaluated for chronic pain and possible reflex 
sympathetic dystrophy in the right knee.  A lumbar 
sympathetic block was performed by spinal needle injection of 
Lidocaine with Epinephrine and Marcaine.  At the end of the 
procedure, appellant's pain was noted as remarkably improved; 
his pain relief was rated at 75 percent; and he was able to 
move his leg "virtually" at will without pain.  Aggressive 
physical therapy was prescribed for that week.  

On June 10, 2002 VA orthopedic examination, appellant 
reported that although the spinal block had relieved his 
pain, that pain was now unabating.  He ambulated with 
crutches.  

In a June 14, 2002 written statement, a private physician 
reported that appellant was "out of work" from June 14-
September 14, 2002.  No explanation was provided therein.  
However, in a June 14, 2002 clinical record, that physician 
reported that appellant experienced pain in the sacroiliac 
joints, hips, knees, left ankle, and right hindfoot; that he 
had experienced two weeks of significant right knee pain 
relief after receiving a sympathetic block; that he had 
inflammatory seronegative arthropathy; that he had chronic 
regional pain syndrome of the right knee with a sympathetic 
component; and that due to his "significant limitations", 
he recommended that appellant be out of work with a several-
month period of unemployment anticipated due to the "demands 
on his feet."  

A June 18, 2002 private pain clinic record indicated that 
appellant reportedly had experienced over 75 percent pain 
relief for almost two weeks; that he now wanted a sympathetic 
block for his left knee pain; and that if this sympathetic 
block proved successful, a spinal cord stimulator from VA 
would be requested.  Another lumbar sympathetic block 
procedure was performed and at the end of the procedure, 
appellant's left knee pain was noted as 100 percent relieved.  

In a July 2002 written statement, a private physician 
reported that after two epidural spinal injections, 
appellant's knee/leg pain was relieved for about one week, 
followed by severe swelling in the lower extremities.  The 
impressions included lower extremity muscle atrophy, 
weakness, and spasticity with abnormal gait.

VA outpatient treatment records indicated that in July 2002, 
appellant reported that as a food service manager, he was 
required to stand on concrete floors for 10-12 hours per day.  
He wore braces on his knees, walked with crutches, and had 
pain and joint swelling.

In an August 2002 written statement, a private physician 
reported that appellant was medically unable to work from 
August 9-December 31, 2002.  No explanation was provided 
therein.  

An October 2002 rating decision granted a temporary total 
convalescent rating, effective from June 3rd through 
September 30, 2002.  The rating decision sheet indicated that 
the grant was based, in part, on a private physician's 
written statement that the June 3rd sympathetic block 
procedure performed for a service-connected knee disability 
resulted in appellant's being "out of work" from June 14-
September 14, 2002.

VA outpatient treatment records indicated that in November 
2002, appellant was assessed as having undergone a successful 
spinal cord stimulator trial; and a permanent implantation of 
a spinal cord stimulator was planned.

The provisions of 38 C.F.R. § 4.30 state, in pertinent part, 
that:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge...or outpatient release that 
entitlement is warranted under paragraph 
(a)(1), (2) or (3) of this section 
effective the date of hospital admission 
or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from 
the first day of the month following such 
hospital discharge or outpatient 
release....  Such total rating will be 
followed by appropriate schedular 
evaluations.  When the evidence is 
inadequate to assign a schedular 
evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this 
section.  (a) Total ratings will be 
assigned under this section if treatment 
of a service-connected disability 
resulted in: (1) Surgery necessitating at 
least one month of convalescence..., (2) 
Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds,...or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).... 
(3) Immobilization by cast, without 
surgery, of one major joint or more....  
(b) * * * (1) Extensions of 1, 2 or 3 
months beyond the initial 3 months may be 
made under paragraph (a)(1), (2) or (3) 
of this section. (2) Extensions of 1 or 
more months up to 6 months beyond the 
initial 6 months period may be made under 
paragraph (a)(2) or (3) of this 
section....

It should be pointed out that a temporary total convalescent 
rating, by definition, contemplates only a temporary period 
of time required by a veteran to recover from the immediate 
effects of surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.

Since appellant's June 2002 spinal blocks obviously did not 
involve immobilization by cast, the 38 C.F.R. § 4.30(a)(3) 
requisite has not been met.  Regarding the question of 
whether severe postoperative residuals resulted after the 
relatively minor "surgical" procedure involving lumbar 
sympathetic blocks in June 2002, no postoperative 
complications or severe residuals of that surgery were 
indicated.  In fact, appellant experienced substantial knee 
pain relief at least during the immediate postoperative 
period.  Thus, the 38 C.F.R. § 4.30(a)(2) requisite has not 
been met.  The RO granted an approximate 3-month period of 
convalescence following the June 2002 lumbar sympathetic 
blocks.  Since the lumbar sympathetic blocks involved needle 
injection of chemicals without utilization of invasive 
surgical methods such as incisions through tissue/muscle or 
excisions of bodily parts, such relatively minor surgical 
procedure would not generally be expected to require an 
extended period of convalescence.  Nevertheless, the RO most 
generously granted an approximate 3-month period of 
convalescence following the June 2002 lumbar sympathetic 
blocks.  Significantly, he was ambulatory and the overall 
disability picture was not so incapacitating as to preclude 
regular weight-bearing or to require convalescence from the 
immediate effects of the June 2002 lumbar sympathetic blocks 
beyond September 30, 2002.  Although a private physician 
indicated that appellant was unable to work beyond September 
30, 2002, the rationale was not explained nor did the 
physician attribute the restriction to the immediate effects 
of said June 2002 surgical procedures in question.  Since the 
preponderance of the evidence is against allowance of an 
extension of the temporary total convalescent rating beyond 
September 30, 2002, the benefit of the doubt doctrine is 
inapplicable with respect thereto.  

The Board would also add that while the clinical record does 
indeed reflect a significant degree of impairment associated 
with the service-connected disabilities of the knees, to 
include restriction of motion, the most appropriate vehicle 
for consideration of such symptoms is in the context of a 
claim for entitlement to a higher rating and not a need for 
convalescence.  


II.  An Increased Rating in Excess of 10 Percent for 
Osteochondritis of the Right Knee; An Initial Evaluation in 
Excess of 10 Percent for Medial Subluxation of the Right 
Patella; and An Initial Evaluation in Excess of 10 Percent 
for Patellofemoral Arthralgia of the Left Knee.

Appellant's service medical records indicate that in 1975, he 
reportedly fell and injured the right knee.  He underwent a 
right knee arthrotomy, patelloplasty, and quadricepsplasty in 
May 1978.  In 1983, chondromalacia with right patella 
degenerative changes were noted and osteochondritis of the 
right patella was diagnosed.  

The appellant was granted service connection and assigned a 
10 percent evaluation for osteochondritis of the right 
patella by an October 1983 rating action, which coded that 
disability under Diagnostic Code 5257 (a code for rating knee 
impairment including recurrent subluxation/lateral 
instability).  Appellant underwent arthroscopy and right 
patella shaving in 1985.  An April 1988 Board decision 
subsumed a rating reduction decision and affirmed a 
noncompensable evaluation for that disability.  

On 1990 VA examination, appellant had complaints of severe 
right knee pain with radiographic evidence of slight joint 
space narrowing and an assessment of right knee traumatic 
arthritis.  A February 1991 rating decision increased the 
evaluation for that right knee disability from noncompensable 
to 10 percent, which coded that disability under Diagnostic 
Codes 5010-5003 (codes for rating degenerative/traumatic 
arthritis).  

Private medical records indicate that in the early to mid-
1990's, appellant underwent arthroscopic removal of loose 
bodies from the right knee with shaving and a lateral 
release, and removal of a left knee plica.  Additionally, in 
1993, he reportedly twisted and injured the right knee.  On 
July 1996 VA orthopedic examination, the right knee exhibited 
0 degrees' extension and 135 degrees' flexion.  It should be 
pointed out that normal ranges of motion of the knee are 
considered 0 degrees' extension and 140 degrees' flexion.  
See 38 C.F.R. § 4.71, Plate II, (2003).  Ligaments were 
stable.  He limped favoring the right knee.  X-rays of the 
right knee were interpreted as showing mild osteoarthritis.  
Private clinical records dated later in 1996 revealed right 
patella subluxation with misalignment.  

In 1997, a VA diagnostic arthroscopy of the right knee showed 
degenerative chondromalacia.  On August 1999 VA orthopedic 
examination, appellant limped on the right leg and reportedly 
was able to ambulate only 200 yards due to the right knee 
disability.  The right knee exhibited 0 degrees' extension 
and 140 degrees' flexion.  The knee was hypersensitive to 
palpation.  Ligaments were stable.  X-rays revealed small 
osteophytes involving the patella.  The assessment was post-
traumatic degenerative arthrosis of the right knee with 
increased symptom magnification.  The examiner opined that 
the disability limited activities, including activities of 
daily living, avocational interests, and quality of life.

Private clinical records dated in January 2000 indicated that 
the right knee exhibited 50-75 percent medial subluxation and 
lateral subluxation to 25 percent.  In May and July 2000, 
appellant had medial patellae subluxation, right greater than 
the left.  The knees exhibited significant gait disturbance, 
and 0 degrees' extension and 140 degrees' flexion.  He was 
employed as a supervisor.  The physician estimated that the 
knees resulted in 40 percent impairment (16 percent whole 
person impairment), and that appellant needed a light duty 
job.  

The appellant was granted service connection and assigned a 
separate 10 percent evaluation for right patella subluxation 
by an August 2000 rating action, which coded that disability 
under Diagnostic Code 5257.  That August 2000 rating action 
also confirmed a 10 percent evaluation for osteochondritis of 
the right knee, which was coded under 5010-5260 (Code 5260 is 
for rating limitation of knee flexion).  Apparently, the RO 
applied a 1997 VA General Counsel opinion which held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997).  

On January 2001 VA orthopedic examination, appellant limped 
on the right leg.  The knees exhibited 0 degrees' extension 
and 110 degrees' flexion.  The knees were hypersensitive to 
palpation.  Ligaments were stable to varus/valgus stress.  
The patellae were hypermobile and subluxed (the right patella 
subluxed medially in flexion and extension and the left 
patella subluxed medially in extension and laterally in 
flexion).  The impression was mild-moderate degenerative 
changes in the knees with symptom magnification.  The 
examiner opined that limping on the right knee likely placed 
stress on the other knee.  A May 2001 rating decision granted 
secondary service connection and assigned a noncompensable 
evaluation for a left knee disability, which was coded under 
5299-5260.  An April 2002 DRO rating decision ultimately 
assigned a 10 percent evaluation for the left knee 
disability, classified as patellofemoral arthralgia of the 
left knee, effective January 20, 2001.  

On June 2002 VA orthopedic examination, appellant complained 
of painful knees and was clinically described as resisting 
the examiner's manipulative movement of the knees with very 
little passive motion allowed.  X-rays of the knees dated in 
March 2002 revealed minimal degenerative changes in all 
compartments with small amount of suprapatellar effusion.  
The examiner recommended a psychiatric consultation to 
clarify appellant's pain condition.  

VA outpatient treatment records dated in July 2002 revealed 
that appellant wore braces on his knees, walked with 
crutches, and had pain and joint swelling.  The right knee 
exhibited approximately 5 degrees' extension and 90 degrees' 
flexion; the left knee had restricted motion that was 
difficult to evaluate; and both knees had "herky jerky" 
motion.  No instability or crepitus was noted.  The 
impression was bilateral pain syndrome of the legs, right 
greater than the left, with reflex sympathetic dystrophy 
noted as the most probable cause.   

On May 2003 VA orthopedic examination, appellant complained 
of constant, severe pain in the knees.  He utilized a cane.  
The right knee exhibited 5 degrees' extension and 110 
degrees' flexion.  The left knee exhibited 0 degrees' 
extension and 115 degrees' flexion.  The knees had diffuse 
tenderness.  The right knee had no varus/valgus instability.  
The left knee had very minimal varus/valgus laxity.  The 
knees had positive Lachman's tests.  Posterior cruciate 
ligaments were intact in the knees.  The assessment was 
bilateral knee pain and severe osteoarthritis, right greater 
than the left; and the examiner stated that this resulted in 
significant functional loss/constant pain in the knees.  

VA outpatient treatment records revealed that in September 
2003, appellant stepped in a hole and the right knee gave 
out.  In November 2003, a right knee cartilage tear was 
reported.  Pain was described on a pain scale as 7 out of 10.  
However, in January 2004, appellant reported that due to his 
spinal cord stimulator, pain and quality of life had 
significantly improved with pain described on a pain scale as 
5 out of 10.  

With respect to the issues of entitlement to an initial 
rating in excess of 10 percent for patellofemoral arthralgia 
of the left knee and an increased rating in excess of 10 
percent for osteochondritis of the right knee, the RO 
apparently rated the right knee osteochondritis by analogy to 
traumatic/degenerative arthritis based on limitation of 
motion.  Traumatic/degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, Codes 
5003 and 5010.  It is the Board's opinion that the 
patellofemoral arthralgia of the left knee may appropriately 
be rated by analogy to traumatic/degenerative arthritis as 
well.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.

Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

Since the overall clinical evidence, including recent January 
2001 and May 2003 VA orthopedic examinations, reported that 
extension of either knee was lacking no more than 5 degrees 
with no less than 110 degrees' flexion, the criteria for an 
increased/initial evaluation in excess of 10 percent for 
either knee disability based on limitation of motion have not 
been more nearly met under Diagnostic Code 5260 or 5261, 
since a 20 percent evaluation requires that extension be 
limited to 15 degrees or more, or flexion limited to 30 
degrees or less.  That degree of limitation of flexion or 
extension has not been shown by the overall clinical evidence 
of record.  In fact, limitation of flexion or extension did 
not even meet the criteria for a compensable evaluation under 
Diagnostic Code 5260 or 5261.  It is the Board's opinion that 
the July 2002 VA examination report was not a true reflection 
of the severity of the appellant's service-connected 
disabilities of the knees, particularly since the clinical 
evidence both prior and subsequent to that examination did 
not confirm that degree of restricted knee motion.  

Thus, it is the Board's opinion that an increased/initial 
rating in excess of the currently assigned 10 percent ratings 
for the service-connected right and left knee disabilities 
based upon limitation of motion would not be warranted, since 
the recorded limitation of extension or flexion measurements 
did not meet the criteria for higher evaluations under 
Diagnostic Code 5260 or 5261.  

The Board has also considered the appropriateness of 
assigning a separate compensable rating for left patella 
subluxation under Diagnostic Code 5257, consistent with the 
RO's August 2000 rating action's assignment of a separate 
compensable rating for right patella subluxation.  The recent 
clinical evidence reveals that appellant has hypermobile 
patellae.  However, despite the hypermobile patellae, the 
knees joints were stable with no right knee ligamentous 
laxity and no more than very minimal left knee ligamentous 
laxity on recent May 2003 VA orthopedic examination.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  The overall 
clinical evidence indicates that appellant's knees joints 
cannot reasonable be characterized as indicative of more than 
slight recurrent subluxation or lateral instability.  Thus, 
on this point in controversy as to knee instability, the 
Board concludes that with resolution of reasonable doubt, a 
separate initial 10 percent evaluation for left patella 
subluxation based on instability is warranted.  However, the 
negative evidence, including the consistent medical 
description of knee laxity as no more than very minimal, 
outweighs any positive evidence as to whether an evaluation 
in excess of 10 percent is warranted for either right or left 
patella subluxation.  

Although appellant experiences painful bilateral knee motion 
as alleged, Diagnostic Code 5003 or 5010 for rating arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  The service-
connected right knee osteochondritis was clearly rated by the 
RO as analogous to arthritis based on limitation of motion 
and the service-connected patellofemoral arthralgia of the 
left knee obviously encompasses painful motion.  Thus, any 
painful bilateral knee motion is adequately compensated for 
under the 10 percent ratings for the service-connected knees 
based on analogous rating to arthritis.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995).  To assign an 
additional separate rating for painful knee motion under 38 
C.F.R. §§ 4.10, 4.40, and/or 4.45, would constitute 
pyramiding, since it would compensate for the same knee pain 
as associated with the service-connected right knee 
osteochondritis and patellofemoral arthralgia of the left 
knee.  See 38 C.F.R. § 4.14 (2003) and Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  

The Board has considered the applicability of rating the 
service-connected disabilities of the knees under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of either knee has not been 
clinically shown or even approximated, a higher rating would 
not be in order under Diagnostic Code 5256.

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected disabilities of the knees present such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In particular, the service-connected 
disabilities of the knees did not preclude ambulation nor 
required frequent hospitalizations.

The separate 10 percent ratings assigned by the RO for 
osteochondritis of the right knee and medial subluxation of 
the right patella and the separate 10 percent ratings 
assigned by the Board in its decision herein for left patella 
subluxation and patellofemoral arthralgia of the left knee 
more than adequately compensate appellant for any painful 
bilateral knee motion and other associated functional 
impairment that he may experience.  Thus, since the 
appellant's knees exhibit considerable ranges of motion and 
no more than slight instability, and do not preclude 
ambulation, although gait is antalgic and painful, the 
service-connected disabilities of the knees are adequately 
compensated for by the separate 10 percent ratings for each 
knee based on limitation of motion and instability.  


ORDER

An extension of a temporary total convalescent rating, beyond 
September 30, 2002, an increased rating in excess of 10 
percent for osteochondritis of the right knee, an initial 
evaluation in excess of 10 percent for medial subluxation of 
the right patella, and an initial evaluation in excess of 10 
percent for patellofemoral arthralgia of the left knee are 
denied.  To this extent, the appeal is disallowed.  

A separate 10 percent initial evaluation, but no more, for 
subluxation of the left patella is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  


REMAND

With respect to the remaining appellate issues of entitlement 
to service connection for arthritis of the hips, claimed as 
secondary to a service-connected knee disability, chronic 
regional pain syndrome, and a psychiatric disability, to 
include post-traumatic stress disorder, additional 
evidentiary development appears warranted, for the following 
reasons.

With regards to the issues of service connection for 
arthritis of each hip, claimed as secondary to a service-
connected knee disability, and chronic regional pain syndrome 
(which according to medical literature, is a complex 
neurologic disease), it does not appear that the RO has 
obtained any VA medical opinions as to their etiology.  
Consequently, appropriate VA examinations with medical 
opinions rendered addressing the etiology of any bilateral 
hip disability and chronic regional pain syndrome should be 
arranged by the RO.  

With respect to the issue of service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, appellant completed and submitted an October 2001 
questionnaire and an April 2002 written statement concerning 
alleged service stressors.  Said statements allege that that 
on May 22, 1980, a helicopter, in which appellant was a 
safety observer, experienced engine failure and sustained a 
hard landing after the pilot completed an emergency 
autorotation procedure; that appellant piloted aircraft 
through hydraulic system/fuel control failures; that while 
appellant and his crew chief were investigating an oil cooler 
component problem, the crew chief accidentally had the end of 
his finger cut off; that the entire helicopter squadron was 
grounded for three months in 1981 due to multiple fatal 
crashes from planetary gear failure; that on April 13, 1982, 
a helicopter which appellant was piloting sustained a hard 
landing after he lost control of the aircraft and a copilot 
had to complete an emergency autorotation procedure; and that 
shortly after his medical discharge from service, three 
helicopter pilots in his squadron, including appellant's 
replacement, were killed in action during Grenada combat.  
However, it does not appear that the RO sought verification 
of appellant's alleged service stressors from a military 
support group.  Additionally, appellant's service 
personnel/administrative records have not been specifically 
sought.  Since it does not appear that appellant has been 
afforded a VA psychiatric examination specifically to 
determine whether he has a psychiatric disability, including 
post-traumatic stress disorder, and, if so, its etiology, it 
is the Board's opinion that such an examination should be 
arranged.

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should contact the 
service department, National 
Personnel Records Center (NPRC), or 
any other appropriate organization, 
such as the Commandant of the Marine 
Corps, Headquarters, United States 
Marine Corps, Personnel Management 
Support Branch (MMSB), 2008 Elliot 
Road, Quantico, VA 22134-5030 and/or 
the U.S. Marine Corps Historical 
Center, History and Museums 
Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-
0580, to request any 
records/information/material which 
might substantiate appellant's 
allegations that he was exposed to 
in-service stressors.  Such records 
include, but are not limited to, any 
service personnel/administrative 
records and records, such as 
accident/investigative records, 
pertaining to appellant's alleged 
helicopter mishaps/incidents and the 
deaths of pilots in his squadron 
during Grenada combat shortly after 
appellant's discharge from service.  
If his assistance in determining 
approximate dates of the incidents, 
unit assignments, or other such 
information is needed, such 
assistance should be requested of 
the appellant.  Such records should 
be associated with the claims 
folders.  In the event that records 
are unavailable, this should be 
noted in writing in the claims 
folders.  

2.  With respect to the issues of 
service connection for arthritis of 
the hips, claimed as secondary to a 
service-connected knee disability, 
chronic regional pain syndrome, and 
a psychiatric disability, to include 
post-traumatic stress disorder, the 
RO should arrange appropriate 
examinations, to include orthopedic, 
neurologic, and psychiatric 
findings, to determine the etiology 
of said claimed disabilities.

A.  A psychiatric examination.  The 
examiner should review the entire 
claims folders, examine appellant, 
and express an opinion, including 
degree of probability in terms of is 
it as likely as not (i.e., is there 
at least a 50 percent probability), 
regarding the following:

(1) What is the approximate date of 
onset of any acquired psychiatric 
disorder that may be currently 
manifested and its etiology; (2) is 
a post-traumatic stress disorder 
currently manifested, and (3) if a 
post-traumatic stress disorder is 
currently manifested, is it 
etiologically related to appellant's 
active service?  The examination 
report should contain a social, 
industrial, and military history, as 
well as clinical findings upon which 
the diagnosis is based, and provide 
an adequate rationale for the 
medical conclusions, including with 
regard to the sufficiency of the 
claimed stressors.  In the event any 
additional examination/diagnostic 
studies (such as psychological 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed disability, 
then these should be accomplished.  

In making this determination, the 
examiner(s) should consider any 
research information provided; and 
utilize the nomenclature regarding 
post-traumatic stress disorder set 
forth in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2003).  See 
also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  Specifically, 
if post-traumatic stress disorder is 
found, it should be indicated 
whether the alleged service 
stressors are sufficient to sustain 
the diagnosis.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner(s) in their report(s).  

B.  For orthopedic findings.  All 
indicated tests and studies should 
be accomplished.  The examiner 
should review the entire claims 
folders, examine appellant, and 
express an opinion, including degree 
of probability in terms of is it as 
likely as not (i.e., is there at 
least a 50 percent probability), 
regarding the following:

(1)  Did any disabilities of the 
hips have an in-service onset, or if 
not manifested during service, what 
is their approximate date of onset; 
(2) are any disabilities of the hips 
causally or etiologically related to 
a service-connected disability; and 
(3) did a service-connected 
disability aggravate any 
disabilities of the hips?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between any disabilities of the hips 
and service or a service-connected 
disability, that too should be 
specifically set forth in the claims 
folders.

C.  For neurological findings.  All 
indicated tests and studies should 
be accomplished.  The examiner 
should review the entire claims 
folders, examine appellant, and 
express an opinion, including degree 
of probability in terms of is it as 
likely as not (i.e., is there at 
least a 50 percent probability), 
regarding the following:

(1)  Did any chronic regional pain 
syndrome have an in-service onset, 
or if not manifested during service, 
what is its approximate date of 
onset; (2) is any chronic regional 
pain syndrome causally or 
etiologically related to a service-
connected disability; and (3) did a 
service-connected disability 
aggravate any chronic regional pain 
syndrome?  See Allen.

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between any chronic regional pain 
syndrome and service or a service-
connected disability, that too 
should be specifically set forth in 
the claims folders.

3.  The RO should consider any 
additional evidence and readjudicate 
the issues of service connection for 
arthritis of the hips, claimed as 
secondary to a service-connected 
knee disability, chronic regional 
pain syndrome, and a psychiatric 
disability, to include post-
traumatic stress disorder, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions and 
appropriate legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



